COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Rosa Arzate,                                 §               No. 08-18-00143-CV

                       Appellant,              §                 Appeal from the

  v.                                           §                243rd District Court

  Matthew Manuel Andujo, Juan Miguel           §             of El Paso County, Texas
  Torres and C.R.A.W. Oyster Bar &
  Lounge, LLC a/k/a Craw Oyster Bar &          §               (TC# 2017DCV4374)
  Lounge, LLC d/b/a Craw Oyster Bar &
  Lounge,                                      §

                       Appellees.              §

                                               §

                                              §
                                            ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until December 20, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jeffrey B. Pownell, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before December 20, 2018.


              IT IS SO ORDERED this 6th day of December, 2018.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.